12C
                                     UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH
                               Request and Order to Amend Previous Petition

Name of Offender: Adam Curtis Williams                             Docket Number: 1:10CR00056-001

Name of Assigned Judicial Officer:           Honorable David Sam
                                             Senior U.S. District Judge

Date of Original Sentence: December 22, 2010
                    Possession of a Firearm in Furtherance of a Drug Trafficking Offense
Original Offense:
                    Felon in Possession of a Firearm
Original Sentence: 100 Months Bureau of Prisons Custody/60 Months Supervised Release

Date of Violation Sentence: July 10, 2019
Violation Sentence: Time Served/Continued On Supervised Release

Type of Supervision: Supervised Release                       Supervision Began: December 17, 2018

                                   PETITIONING THE COURT
‫ ܈‬To amend the petition signed on August 14, 2019 as follows:


                                                    CAUSE
Allegations on August 14, 2019:

Allegation No. 1: On or about August 4, 2019, the defendant used and/or possessed alcohol.

Allegation No. 2: On or about August 4, 2019, the defendant committed another federal, state, or local crime,
to wit: assault, domestic violence.

Allegation No. 3: On or about August 4, 2019, the defendant committed another federal, state, or local crime,
to wit: assault on a police officer.

Allegation No. 4: On or about August 4, 2019, the defendant committed another federal, state, or local crime,
to wit: assault by a prisoner.

Allegation No. 5: On or about August 4, 2019, the defendant committed another federal, state, or local crime,
to wit: resisting arrest.

Additional allegations:

Allegation No. 6: On or about April 18, 2019, the defendant committed another federal, state, or local crime, to
wit: object Rape.

Allegation No. 7: On or about April 18, 2019, the defendant committed another federal, state, or local crime, to
wit: forcible sodomy.
PROB 12C
D/UT 03/19
                                                                                             Adam Curtis Williams
                                                                                                1:10CR00056-001


Allegation No. 8: On or about April 18, 2019, the defendant committed another federal, state, or local crime, to
wit: forcible sexual abuse.

Evidence in support of these allegations consists of records of the Logan City Police Department.


                                         I declare under penalty of perjury that the foregoing is true and correct.


                                                                           ____________________________
                                                                        by Dusten Russell
                                                                           U.S. Probation Officer
                                                                           October 2, 2019



THE COURT ORDERS:

X That the original petition be amended to include all
‫܆‬
  allegations outlined
‫ ܆‬No action
‫ ܆‬Other
                                                                         Honorable David Sam

                                                                         Senior United States District Judge

                                                                        Date:      10/02/2019
